Title: From Thomas Jefferson to John Jay, 8 July 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris July 8. 1786.

My letters to you by the last French packet were dated May 12. 22, 23. 27. and I sent by the way of London one dated May 31. Since this I have been honoured with yours of May 5. The letter therein inclosed for Mr. Dumas has been duly forwarded; and the report on the subject of the Consular convention I delivered to the Count de Vergennes the first levee day after the return of the king, who was gone to Cherburg at the time of my receiving it. Mr. Randall being so far on his return, and meaning to go by the way of London, where his stay will be short, he will be the bearer of this letter, with which I have an opportunity of inclosing the last letters I have received from Mr. Barclay and Mr. Lamb. Mr. Barclay left Cadiz soon after the date of his letter. I wrote to Mr. Lambe on the 20th. of June, with the concurrence of Mr. Adams, to repair to Congress with all possible dispatch, recommending but not enjoining his coming by the way of Marseilles and Paris, supposing it possible that the information he might communicate, might be usefully applied by Mr. Adams and myself in the execution of the commands of Congress. I afterwards wrote him another letter desiring expressly that if this route was likely to retard much his attendance on Congress, he would take such other as should be shortest.
At the desire of Monsieur Houdon I have the honour to inclose to you his propositions for making the equestrian statue of General Washington.
In the Autumn of the last year I received letters from an American master of a ship of the name of Asquith informing me that he had had a most disastrous passage across the Atlantic, that they had put into Brest when in such distress that they were obliged to make the first port possible, that they had been immediately seised by the officers of the Farmers general, their vessel and her lading seised, and that themselves were then in jail suffering from every want. Letters by every post gave me to beleive their distress was very real. As all their cash was soon exhausted, and the winter setting in very severely, I desired a merchant in Brest to furnish them a livre a day a peice. It was some time before I could be ascertained of the nature of the proceedings against them. It proved at length to be a prosecution for endeavoring to introduce tobacco in contraband. I was induced to order this allowance from evidence that the  men, six in number, must inevitably perish if left to the pittance allowed by the Farmers general to their prisoners, and from a hope that the matter would soon be decided. I was led on by this delusive hope from week to week and month to month, and it proved to be ten months before they were discharged. I applied early to Count de Vergennes, and was informed by him that the matter being in a regular course of law, there could be no interference, and that if the sentence should be against them, I might expect a remission of so much of it as should depend on the king. They were condemned to forfeit their vessel and cargo, to a fine, and to the gallies. The fine and condemnation to the gallies were remitted immediately by the king, but the forfeiture of vessel and cargo being for the benefit of the farmers he could not remit that. They were also to pay the expenses of their prosecution and to remain in jail till they did it. So that upon the whole I was obliged to advance for them 2620₶ 2s being somewhat upward of 100 guineas; for which I informed Asquith from the beginning he must consider himself as answerable to the United States. I accordingly inclose the account shewing the purposes for which the money was paid, and his own original acknowlegement that it was for his use. I own I am incertain whether I have done right in this; but I am persuaded some of them would have perished without this advance. I therefore thought it one of those cases where citizens being under unexpected calamity have a right to call for the patronage of the public servants. All the disinterested testimony I have ever been able to get has been in favor of the innocence of these men. Count de Vergennes however believed them guilty; and I was assured the depositions regularly taken were much against them. I inclose herewith the state of their case as it appeared to me in the beginning, and as I communicated it by letter to the minister.
Having been lately desired by the Swedish Ambassador here to state to him what I thought the best measure for rendering the island of Saint Bartholomew useful to the commerce of Sweden and the United States, I did it in a letter of which I inclose a copy. My view in doing it is that if any further or better measure should occur to Congress, on it’s being communicated to me, I can still suggest it to the Ambassador, probably before any final decision.
It being material that the reduction of the duties on Whale oil, which would expire with the close of this year, should be revived in time for the whale men to take measures in consequence, we have applied for a continuance of the reduction, and even for an abolition of all duties. The Committee, of the creation of which  I informed you in my letter of May 27, and of which the M. de la fayette is a member, were in favor of the abolition. But there is little prospect, perhaps none at all, of obtaining a confirmation of their sentence. I have no doubt of a continuance of the abatement of the duties on the footing stated in that letter. The term of three years will probably be adopted. The gazettes of Leyden and of France from the former to the present date, accompany this. I have the honour to be with sentiments of the most perfect esteem & respect Sir, your most obedient humble servant,

Th: Jefferson

